Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para. [0023], ln.10: “H2” should read --HP2--
Para. [0024], ln.1: “<Control System Configuration of Electronic Component Mounting Device>”   should read -- Control System Configuration of Electronic Component Mounting Device--
Para. [0029], ln. 1: “<Z Shaft Changing Process>” should read  --Z Shaft Changing Process--
Para. [0036]: “step S11 constitutes an example of a second lowering process”. However, para. [0035] specifies “step S11 constitutes an example of a first lowering process”. Correct identification of the step “a second lowering process” is required. 
Para. [0040], ln. 1: “[Another Example of Starting Conditions for Updating Process]”   should read  --Another Example of Starting Conditions for Updating Process--
Para. [0045], ln. 1: “[Another Example of Criteria for Determination on Effectiveness of Functions]” should read -- Another Example of Criteria for Determination on Effectiveness of Functions--

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:    
Claim 9. Ln. 10:  “by the suction nozzle is released in a predetermined position on a board to be mounted on the board,” should read -- by the suction nozzle to be mounted in a predetermined position on a board, -- 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 9.
Ln. 8: “a control section configured to control”.  
Claim 11.
	Ln. 2: “a first determination section configured to”
	Ln. 10” “a reception section configured to”
Claim 14.
	Ln. 2: “a second determination section configured to”
	Ln. 5: “a notification section configured”
The specification fails to provide sufficient structure, materials, or acts to entirely perform the recited function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, ln. 13 recites “a first determination process” and in ln. 16, “a first lowering process of lowering the nozzle holder by any one of the multiple lifting and lowering sections that differs from the pre-assigned lifting and lowering section when determining that the nozzle holder is not to be lowered” and in claim 13, ln. 7, “a second determination process” and in ln. 14, “a second lowering process of lowering the nozzle holder using any one of the multiple lifting and lowering sections that differs from the pre-assigned lifting and lowering section when the control section determines in the second determination process that the nozzle holder is not to be lowered”, in which, it is unclear the boundaries of the claim and the outcome of these processes. For example, when the control section is configured to lower nozzle A, then the first determination section decides to lower nozzle A that involves a lowering process of not to lower a nozzle, other than nozzle A. However, in claim 13, it is not clear the metes and bounds of the second determination process and the second lowering process, since both the first and the second lowering processes are intended to lower a nozzle, other than nozzle A. 
Claim 9, ln. 9: the term “the nozzle holder” render insufficient antecedent basis for this limitation in the claim because it is unclear which nozzle holder of the multiple nozzle holders is referred to. 
Claim 9, ln. 15: the term “an operation state” render the claim indefinite. It is unclear which operation state of the “the series of operations described” in para [0020] includes this state and the table 116 fails to provide a reasonable interpretation. 
Claim 11, lns. 4, 7, and 9: the phrase “properly” renders the claim indefinite.
Claim 12, ln. 4: the phrase “properly” renders the claim indefinite. 
Claim 16, ln. 10: the phrase “properly” renders the claim indefinite
The term “properly” in claim 11, 12 and 16 are not defined by the claim, the description in specification para. [0004] “an operating state such as an error in which the nozzle holder cannot be lowered properly may differ for each of the positions to which the nozzle holders can be lowered”, which appears a state “properly” may differ for each position, in which, it is unclear what other alternatives are intended to be encompassed by the term “properly” in the claim.
Claim 13, ln. 7 recites, “a second determination process” and in ln. 14, “a second lowering process of lowering the nozzle holder”, and in Claim 9, ln. 13 recites “a first determination process” and in ln. 16, “a first lowering process of lowering the nozzle holder” in which, it is unclear the boundaries of the claim and the outcome of these processes. For example, in claim 9, when the control section is configured to lower nozzle A, then the first determination section decides to lower nozzle A that involves a lowering process of not to lower, other than A. However, in claim 13, it is not clear the metes and bounds of the second determination process and the second lowering process, since both the first and the second lowering processes are intended to lower a nozzle, other than nozzle A.  

The following Claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 9-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 9.
Ln. 8: “a control section configured to control”.  
Claim 11.
	Ln. 2: “a first determination section”
	Ln. 10: “a reception section”
	The specification fails to provide an explanation or a structure of “a reception section” and the term “reception section” is omitted in the specification. It is unclear the scope of “a reception section” because “a notification section” described in para. [0043] states “Touch panel 11 constitutes an example of a notification section”. A notification section is intended to receive a notification, which must be presumed to be within the level of ordinary skill in the art. 
Claim 14.
	Ln. 2: “a second determination section”
Claim 16.
	Ln. 6: “a first functioning section”
The specification fails to provide sufficient structure, materials, or acts to entirely perform the recited function. The “control section configuration” described in specification para. [0024] fails to provide sufficient structure, material or act to entirely perform the recited function. The term “a first functioning section” recited in claim 16, ln.6 does not have any explanation in specification and the description provided in para. [0036], “The detecting function by touchdown sensor 105 and the imaging function by side camera 104 constitute an example of a function section” has insufficient structure to perform the recited function.  In addition, specification fails to provide any structures for “first determination process” and “second determination process”. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Maenishi (US 20100223782)- See Note below:
Maenishi reads on the claims as follows:
Claim 9.  A board work machine (120, Fig. 1) comprising: 
a head (121a, Fig. 23) configured to mount a component; 
multiple nozzle holders (135, Fig. 24 and para. [0086]) provided on the head; 
a suction nozzle held onto each of the multiple nozzle holders to pick up a component (para. [0086]);
multiple lifting and lowering sections configured to individually lift and lower the corresponding nozzle holders provided on the head (121a and 121b, Fig. 23 and para. [0161] and Fig. 3, sub-equipment 120b composed of pickup and mount components, para. [0098]); and 
a control section (301, Fig. 5) configured to control which lifting and lowering section of the multiple lifting and lowering sections is to be used to lower the nozzle holder when a 
wherein the control section executes: 
a first determination process (S2, Fig. 10 and determination unit 305a, Fig. 5 and para. [0113]) of determining, for each component, whether the nozzle holder is to be lowered by a pre-assigned lifting and lowering section of the multiple lifting and lowering sections based on an operation state (when the line gang pickup head 121 of 120a performs "mounting" operation, the line gang pickup head 120b performs "pickup" operation and "recognition" operation, see para. [0100]) and 
a first lowering process (S4, Fig. 20) of lowering the nozzle holder by any one of the multiple lifting and lowering sections that differs from the pre-assigned lifting and lowering section when determining that the nozzle holder is not to be lowered by the pre-assigned lifting and lowering section in the first determination process (see Figs. 4A and 4B and from para. [0100] it is anticipated that during the first lowering process, the other nozzle do not lower, when the "mounting" operation is performed by one line gang pickup head 121, then the “pickup" operation and "recognition" operation is done by the other line gang pickup head 121).

Note: The manner of operating the device does not differentiate apparatus claim from prior art and the “apparatus claim covers what a device is, not what a device does”. See, MPEP § 2114. The claim recites both apparatus as well as the way of operating the apparatus. The functional limitations implemented by a control unit or a computer based system may also be broad because the term "computer" is commonly understood by one of ordinary skill in the art to describe a variety of devices with varying degrees of complexity and capabilities. See MPEP § 2114.   

Claim 11. The board work machine according to claim 9, comprising: 
a first determination section (S22, Fig. 13, para. [0124]) configured to determine whether the multiple lifting and lowering sections are in a state where the multiple lifting and lowering sections can individually be lowered properly (see para. [0175], when number of tasks are odd, the front side is set to get one task more and hence it is anticipated individual lifting and lowering operations); 
a notification section (306, Fig. 5) configured, when the first determination section determines that the multiple lifting and lowering sections are in a state where the multiple lifting and lowering sections cannot be lowered properly, to notify that the multiple lifting and lowering sections are in the state where the multiple lifting and lowering sections cannot be lowered properly (from Fig. 5, it is anticipated that the control unit 301 generates notification on a state); and 
a reception section configured to receive an input of the operation state after the state of the multiple lifting and lowering sections is notified of by the notification section (display unit 302, Fig. 5, see para. [0102]).

Claim 12. The board work machine according to claim 9, comprising: 
a first determination section (S22, Fig. 13) configured to determine whether the multiple lifting and lowering sections are in a state where the multiple lifting and lowering sections can individually be lowered properly, wherein the control section updates the operation state based on a state determined by the first determination section (para. [0127] and the pickup heads alternatively mount components, para. [0085] and the assignment of number of tasks in front side and read side are different, see para. [0175]).

Claim 13. The board work machine according to claim 9, comprising: 
multiple functioning sections provided to individually match the multiple lifting and lowering sections to enable the suction nozzles to properly mount components on a board (See Fig. 20),
wherein, when the control unit determines in the first determination process (First task, Fig. 20) that the nozzle holder is to be lowered by the pre-assigned lifting and lowering section, the control section executes (recognition task): 
a second determination process (S6, Fig. 10, para. [0120]) of determining for each component whether the nozzle holder is to be lowered by the pre-assigned lifting and lowering section of the multiple lifting and lowering sections based on a function state denoting whether in the multiple functioning sections, any one of the multiple functioning sections that matches the pre- assigned lifting and lowering section functions and predetermined component information that determines in advance which functioning section of the multiple functioning sections is to be used for each component; and 
a second lowering process (S8, Fig. 10 and see Third task, Fig. 20) of lowering the nozzle holder using any one of the multiple lifting and lowering sections that differs from the pre-assigned lifting and lowering section when the control section determines in the second determination process that the nozzle holder is not to be lowered by the pre-assigned lifting and lowering section.

Claim 14. The board work machine according to claim 13, comprising: 
a second determination section (S34, Fig. 15, para. [0131]) configured to determine for each of the multiple lifting and lowering sections whether the multiple functioning sections are 

Claim 15. The board work machine according to claim 13, comprising: 
a second determination section (S34, Fig. 15) configured to determine for each of the multiple lifting and lowering sections whether the multiple functioning sections are individually in a state where the multiple functioning sections function, wherein the control section updates the function state based on a state determined by the second determination section (components are rotated at the time of component mounting onto the board 20, see para. [0177]).

Claim 16. The board work machine according to claim 13, comprising: 
a side face imaging camera (component recognition camera 126, Fig. 19) configured to image a side face of a component picked up by the suction nozzle; and 
a touchdown sensor (component thickness and upright sensor, para. [0160]) configured to detect a push-in amount into a target board for a component picked up by the suction nozzle, wherein a first functioning section of the multiple functioning sections causes the side face imaging camera to capture an image for use in determining whether a component is picked up properly, and a second functioning section of the multiple functioning sections causes the 

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Masao (JP 2008227402)
Masao reads on the claims as follows:
Claim 9.  A board work machine (100, Fig. 1) comprising: 
a head configured (110) to mount a component; 
multiple nozzle holders (para. [0048]) provided on the head; 
a suction nozzle held onto each of the multiple nozzle holders to pick up a component (para. [0051]);
multiple lifting and lowering sections configured to individually lift and lower the corresponding nozzle holders provided on the head (multi-mounting head, 110, Fig. 1 and Fig. 3(c), para. [0051]); and 
a control section (150, Fig. 5) configured to control which lifting and lowering section of the multiple lifting and lowering sections is to be used to lower the nozzle holder when a component picked up by the suction nozzle is released in a predetermined position on a board to be mounted on the board (it is anticipated that control unit 150 configured to control the component pickup and release, see para. [0080]), 
wherein the control section executes: 
a first determination process (determination unit 151, Fig. 5 and para. [0079]) of determining, for each component, whether the nozzle holder is to be lowered by a pre-assigned lifting and lowering section of the multiple lifting and lowering sections based on an operation state (S1, Fig. 9 and see para. [0081-0082] and para. [0124]); and 


Claim 10. The board work machine according to claim 9, wherein the head is a rotary head configured to rotate about an axis (412, Fig. 12), and wherein the multiple lifting and lowering sections are provided to individually match multiple lifting and lowering positions on a circumference of the rotary head (Fig. 13, para. [0202-0203]), the circumference being centered at the axis of the rotary head. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729